Citation Nr: 0213107	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a rating in excess of 10 percent for 
sinusitis.

4.  Entitlement to a compensable rating for chronic 
obstructive pulmonary disease (COPD) prior to January 21, 
2002, and in excess of 10 percent thereafter.

5.  Entitlement to a compensable rating for hemorrhoids.  

6.  Entitlement to a compensable rating for allergic 
rhinitis.  





(The issues of entitlement to service connection for 
bilateral hearing loss and tinnitus, and increased 
evaluations for left knee medial meniscectomy and 
osteoarthritis with medial meniscus tear, fracture of the 
right great toe with arthritic changes, traumatic arthritis 
of the thoracic spine, and traumatic arthritis of the right 
shoulder are the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for over 22 years before 
retiring in March 1990.  

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral hearing loss and denied entitlement to service 
connection for tinnitus.  

Also denied by the RO were increased rating claims for COPD, 
hemorrhoids, and allergic rhinitis, rated as noncompensable.  
A 10 percent evaluation was granted for sinusitis effective 
September 15, 1998.  

In April 2002 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent effective January 21, 
2002, for COPD.  However, see Ab. v. Brown, 6 Vet. App. 35, 
38 (1993) (a claim remains in controversy if less than the 
maximum benefit is awarded).  

In June 2002, the veteran provided oral testimony at a 
videoconference hearing with the undersigned Member of the 
Board of Veterans' Appeals (Board) at the RO, in Waco, Texas, 
a transcript of which has been associated with the claims 
file.  

The case has been forwarded to the Board for appellate 
review.  

As to the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus, and increased 
evaluations for a left knee medial meniscectomy and 
osteoarthritis with medial meniscus tear, fracture of the 
right great toe with arthritic changes, traumatic arthritis 
of the thoracic spine, and traumatic arthritis of the right 
shoulder, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
bilateral hearing loss in June 1991.  

2.  The evidence submitted since the June 1991 Board decision 
is not either cumulative or redundant, bears directly and 
substantially upon the issue at hand, and by itself or in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  When examined in December 1998 and in January 2002, the 
veteran reported sinus pain and headaches approximately twice 
per year.  Tenderness to the frontal sinuses was noted on 
both examinations.  Computerized tomography (CT) of the 
sinuses was negative.  There was no purulent discharge or 
crusting.  

4.  Pulmonary function testing (PFT) in December 1998 was 
within normal limits, and examination of the chest showed 
that the lungs were clear to auscultation and percussion 
bilaterally.  

5.  PFT revealed FEV-1 of 104 percent of predicted value and 
a FEV-1/FVC of 74 percent of predicted value and DLCO of 105 
percent when the veteran was examined by VA on January 21, 
2002.  

6.  Hemorrhoids are not large, thrombotic, irreducible, or 
with excessive redundant tissue, evidencing frequent 
recurrences.  

7.  Examination of the nose in January 2002 showed there was 
no nasal obstruction, bilaterally, nasal discharge or 
crusting.  


CONCLUSIONS OF LAW

1.  Evidence received since the final June 2001 decision 
wherein the Board denied entitlement to service connection 
for bilateral haring loss is new and material, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2002).  




2.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
(DC) 6512 (2002).  

3.  The criteria for a compensable rating prior to January 
21, 2002, and in excess of 10 percent thereafter, for COPD 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.97, DC 6604 (2002).  

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  
4.7, 4.114, DC 7336 (2002).  

5.  The criteria for a compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.114, DC 6522 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was noted to have 40 decibel loss at 3,000 hertz 
and 45 decibel loss at 4,000 hertz in the right ear upon 
enlistment examination in 1968.  He was treated for sinusitis 
in 1981 and for hemorrhoids in 1984.  He also was given a 
number of audiometric evaluations during service.  On rare 
occasions, the data recovered were consistent with hearing 
loss in one ear or the other for VA compensation purposes 
(38 C.F.R. § 3.385).  The records also include notations of 
bilateral high frequency hearing loss on occasion.  The vast 
majority of audiometric evaluations, however, including that 
performed shortly before his retirement, revealed pure tone 
thresholds considered to be within normal limits according to 
the VA criteria.  

Upon postservice VA examination in May 1990, there was no 
sign of hemorrhoids.  Chest X-ray was interpreted as showing 
COPD.  Evaluation of the respiratory system showed that the 
lungs were clear to auscultation and percussion with no rales 
or wheezes or rhonchi.  The veteran said that his sinus 
condition flared up periodically and currently he was 
asymptomatic.  On authorized audiological evaluation in June 
1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
20
30
LEFT

10
5
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

In June 1991 the Board denied entitlement to service 
connection for bilateral hearing loss.  In denying the claim, 
the Board provided the veteran with the following analysis: 

Although the service medical records show 
elevated pure tone thresholds in both 
ears on many occasions at 6,000 hertz, it 
should be noted that the VA considers 
thresholds only at frequencies of 4,000 
hertz and below for service connection 
purposes.  Because the vast majority of 
the inservice audiometric evaluations 
revealed pure tone thresholds within 
normal limits for VA purposes, including 
those obtained on the final inservice 
evaluation, the Board finds that any 
inservice elevations of pure tone 
thresholds were acute and transitory.  
Since hearing loss is not shown to have 
been present during service or on the 
recent VA examination, service connection 
for hearing loss is not established.  

Subsequently added to the record were private and VA 
treatment records dated throughout the 1990s.  Pertinent to 
the claims at hand is audiometric testing at a VA facility in 
May 1993.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
40
LEFT
15
5
5
20
30

A January 1998 private record reflects that the veteran was 
treated for hemorrhoids.  A private examination report from 
September 1998 by RJP, MD, reflects no sinus or rhinitis 
symptoms.  Hemorrhoids were not complained of by the veteran 
and not referred to by the examiner.  

VA examination in December 1998 shows that the veteran had a 
1+ nasal obstruction in each nostril correlating to 
approximately a 25 percent obstruction.  He was able to 
breathe through his nostrils with difficulty.  The disability 
was diagnosed as chronic allergic rhinitis.  It was also 
noted that he used an inhaler and medications to treat his 
sinusitis.  There was sinus pain and headaches about twice a 
year.  There was tenderness to the frontal sinuses and a 
clear discharge was present.  There was no crusting.  PFT 
testing revealed no symptoms and results were within normal 
limits.  He denied dyspnea at rest or on exertion.  He denied 
that he had missed any work due to a breathing problem.  He 
said that he was not currently being treated for any lung 
difficulties.  

VA audiometric examination in December 1998 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
25
LEFT
15
10
10
25
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The veteran reported tinnitus in both ears which was not 
constant but occurred sometimes and lasted for a period of a 
minute or so.  

Additional treatment records show that the veteran received 
nutritional advice at a VA facility in 2001.  He also 
underwent additional VA examinations in January 2002.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
40
LEFT
15
15
10
35
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The veteran said that he first noted tinnitus in 1970 
following noise exposure.  It was bilateral and periodic.  It 
occurred about once per week and lasted a few seconds to a 
few minutes.  It was noted to be very mild and had no effect 
on his daily life.  The audiologist's summary of the test was 
mild high frequency (3,000 to 4,000 Hz) sensorineural hearing 
loss in the right ear and a mild to moderate high frequency 
(3,000 to 4,000 Hz) sensorineural hearing loss in the left 
ear.  He had excellent speech discrimination ability 
bilaterally.  

VA examination from January 2002 reflects the veteran report 
that he had no knowledge of ever being diagnosed with COPD.  
He said that he had not been undergoing treatment for COPD 
and had no periods of incapacitation requiring bed rest or 
treatment by a physician.  The examiner noted that PFTs 
performed in December 1998 were within normal limits.  The 
veteran now complained of a dry cough but denied sputum 
production, hemoptysis, and anorexia.  He also denied dyspnea 
on exertion.  

Examination of the chest showed that the lungs were clear to 
auscultation and percussion bilaterally.  PFT revealed FEV-1 
of 104 percent of predicted value and a FEV-1/FVC of 74 
percent of predicted value and DLCO of 105 percent.  

As for his sinusitis and rhinitis, the veteran reported that 
he had recurrent episodes of sinus symptoms one to two times 
per year which generally occurred during the winter months.  
The examiner noted that X-rays of the sinuses performed in 
December 1998 were normal.  The veteran denied dyspnea at 
rest or on exertion or any speech impairment.  His last 
episodes were approximately six months before at which time 
he self-treated with a medication provided by VA.  He said 
that this condition had limited his occupation in that he had 
had to leave work secondary to the severity of the symptoms.  
The examiner noted tenderness to palpation over the maxillary 
and frontal sinuses.  There was no nasal discharge or 
crusting.  Computerized tomographic (CT) scan of the sinuses 
failed to show any evidence of chronic or acute sinusitis.  
Recurrent acute sinusitis was diagnosed.  

The veteran reported recurrences of rhinitis approximately 
four times per year.  When the intensity of the symptoms 
increased, he sought evaluation by physicians and when the 
symptoms were mild, he self-treated with over-the-counter 
medications.  He said that he had never been allergy tested.  
He also said that his symptoms were not seasonal.  He denied 
experiencing dyspnea at rest or on exertion.  There were no 
limitations to his daily activities secondary to allergic 
rhinitis.  On examination, there was no nasal obstruction 
bilaterally.  Also, as noted above, there was no nasal 
discharge or crusting.  

At a personal hearing in June 2002, the veteran testified in 
support of his claims.  He indicated that he was exposed to 
noise during service when he worked as a mechanic.  Hearing 
[Hrg.] Transcript [Tr.] at 3.  He reported an episode of 
tinnitus approximately 3 months earlier which lasted for 10 
hours.  Tr. at 4.  The last time he had an episode of 
sinusitis was about 6 months earlier.  He was unable to 
breathe.  It usually flared up during cold weather.  Tr. at 
10.  As for his COPD, his symptoms varied.  


Sometimes he could walk up to 5 miles without any problem, 
but other times, he could not walk more than 20 feet as he 
could not catch his breath.  His hemorrhoids sometimes caused 
bleeding and swelling which he treated with suppositories.  
He was told by a VA dietitian to change his diet.  Tr. at 13.  
He occasionally sat in a sitz bath and continued to take 
medication for his rhinitis.  Tr. at 14.  


Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).


The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet App 312 (1999); Evans, supra.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2001)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  


Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

As a preliminary matter, the Board notes that the criteria 
for evaluating the severity of disease of the nose and throat 
- to include sinusitis, rhinitis, and COPD were changed 
effective on October 7, 1996. See 61 Fed. Reg. 46,720-31 
(Sept. 5, 1996).  However, since the revisions took effect 
about 2 years prior to the veteran filing his current claim 
in 1998, for a higher rating for these disabilities, the 
Board only has to evaluate the severity of these conditions 
under the revised criteria because the changes did not occur 
during the pendency of this claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

Chronic frontal sinusitis is rated under 38 C.F.R. § 4.97, DC 
6512 (2002).  Under that code, a noncompensable rating is 
assigned when the sinusitis is detected by X-ray only.  A 10 
percent rating is warranted if the veteran experiences one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Also, a note following this regulation 
indicates that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  

DC 6604 for COPD provides that a 10 percent rating if it is 
manifested by FEV-1 of 71 to 80 percent of predicted value; 
FEV-1/FVC of 71 to 80 percent predicted value; or DLCO (SB) 
66- to 80 percent predicted.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent of predicted value; 
FEV-1/FVC of 56 to 70 percent predicted value; or DLCO (SB) 
56- to 70 percent predicted.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent of predicted value; 
FEV-1/FVC of 40 to 55 percent predicted value; or DLCO (SB) 
of 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiovascular 
limit).  



A 100 percent rating is warranted for FEV-1 less than 40 
percent of predicted value, or; the ration of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires oxygen therapy.  38 C.F.R. § 4.97, DC 
6604 (2002).  

Allergic or vasomotor rhinitis is rated 10 percent when there 
are no polyps but there is greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side; a 30 percent rating is assigned when 
there are polyps.  38 C.F.R. § 4.97, DC 6522  (2002).  

It is noted that since the veteran filed his claim for an 
increased evaluation for hemorrhoids, some regulations used 
to rate the digestive system were revised and became 
effective as of July 2, 2001.  66 Fed. Reg. 29488-29489 (May 
31, 2001).  The changes, however, did not involve rating 
hemorrhoids.  Id.  

Pursuant to DC 7336 a noncompensable rating is assigned for 
mild or moderate hemorrhoids.  To warrant a 10 percent rating 
the hemorrhoids must be large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. § 4.114, DC 7336 (2002).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  


Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, supra.  The 
Board is of the opinion that the new duty to assist law has 
expanded VA's duty to assist (e.g., by providing specific and 
expanded provisions pertaining to the duty to notify), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.


The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statement of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  He was specifically provided with notice of VCAA 2000 
upon supplemental statement of the case issued in April 2002.  
The veteran was again made aware of the need to submit 
evidence in support of his claims or sufficiently identify 
such evidence so that VA could obtain it for him.  Such 
notice sufficiently notified the veteran of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

Thus, he has been provided with notice of the regulations 
pertaining to the disabilities at issue, a rationale of the 
denials, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports, thereby precluding a need for any further 
examinations.  

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by him as well as authorized 
him to be obtained.

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claims as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

As the Board noted earlier, the RO already provided the 
veteran with the provisions of the new law, the VCAA.  It 
considered his claims under this new law.  The Board may 
proceed to do likewise with no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Whether New and Material Evidence Has 
Been Submitted to Reopen the Claim of 
Entitlement to Service Connection for a 
Bilateral Hearing Loss

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, supra.  Under Evans, 
evidence is new if not only previously of record and is not 
merely cumulative of evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the June 1991 Board decision.  The evidence 
presented since the June 1991 Board decision includes 
statements by the appellant, duplicates of treatment records 
and additional audiometric evaluations.  The veteran also 
provided testimony at a recent hearing.  

The Board finds that new and material evidence has been 
submitted to reopen a claim of service connection for hearing 
loss.  38 C.F.R. § 3.156(a).

The medical evidence reflects that the veteran has a 
bilateral hearing loss.  This evidence is new in the sense 
that it was determined that the veteran did not have hearing 
loss immediately proximate to the 1991 Board decision.  
Therefore, this evidence bears directly on the issue in this 
case.  

As new and material evidence has not been submitted to reopen 
the appellant's claim, the claim is reopened.

As the Board indicated earlier, the issue of service 
connection on a direct basis for bilateral hearing loss is 
part of the development being undertaken by the Board.


Increased Ratings

Sinusitis

The evidence reflects that during the appeal process the 
veteran was granted a 10 percent evaluation based on his 
report of incapacitating episodes of sinusitis about once or 
twice per year in 1998.  It was also noted at that time that 
he had used an inhaler and medications to control his 
symptoms.  At the subsequent VA examination in January 2002, 
he again gave a history of incapacitating episodes occurring 
about twice per year.  

It is noted that CT scan of the sinuses was normal.  The 
veteran was essentially asymptomatic, although at a hearing 
in 2002, he reported an incapacitating episode that had 
occurred approximately 6 months earlier.  He had self-treated 
at that time.  

Clearly, this evidence does not support a rating in excess of 
10 percent.  Three or more incapacitating episodes per year 
requiring prolonged antibiotic treatment is not demonstrated.  
Moreover, six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting are not indicated.  


COPD

The Board notes that the result of PFT testing in December 
1998 were within normal limits.  Thus, it cannot be said that 
a compensable rating was warranted at that time.  The 
evidence is clear, and it was not until recent PFT testing on 
January 21, 2002, that the pertinent criteria were met for 
the grant of a 10 percent evaluation for COPD.  Thus, the 10 
percent rating is warranted as of January 21, 2002, and not 
before.  The medical evidence does not indicate that PFT 
requirements (FEV/1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted are shown.  

Accordingly, the preponderance of the evidence is against a 
compensable rating for COPD prior to January 21, 2002, and in 
excess of 10 percent subsequent to that date.  


Increased Rating for Hemorrhoids

Complaints of hemorrhoids are noted in the records  - during 
service on one occasion, post service in 1998, and as 
reported by the veteran at the time of a personal hearing in 
2002.  A noncompensable rating for this disorder has been in 
effect since service connection was established shortly after 
service discharge pursuant to DC 7336.  

To warrant a compensable rating under this code the veteran 
would have to have large or thrombotic, irreducible, 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  The veteran's testimony has been 
considered but he does not even testify as to such severity 
of hemorrhoids.  Such symptoms are clearly not evident from 
the medical evidence of record.  Thus, it is the Board's 
determination that the medical evidence does not provide a 
basis to assign a compensable evaluation for hemorrhoids.  


Increased Rating for Allergic Rhinitis

A compensable rating for allergic rhinitis is primarily based 
on whether there are polyps or greater than 50 percent 
obstruction of the nasal passages on both sides or when there 
is complete obstruction on one side.  While the evidence 
reflects 25 percent obstruction on one occasion in 1998, 
current evidence reflects no polyps and no nasal obstruction.  
Therefore, the medical evidence preponderates against 
granting a compensable rating for this service-connected 
condition.  


Additional Considerations

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West Supp. 2002).

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.



ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
bilateral hearing loss, the appeal is granted to this extent.  

Entitlement to a rating in excess of 10 percent for sinusitis 
is denied.  

Entitlement to a compensable rating for chronic obstructive 
pulmonary disease (COPD) prior to January 21, 2002, and in 
excess of 10 percent thereafter, is denied.  

Entitlement to a compensable rating for hemorrhoids is 
denied.  

Entitlement to a compensable rating for allergic rhinitis is 
denied  .  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

